DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on May 2, 2022.
Claims 1-12 are pending.
Claims 1-12 are examined.
This Office Action is given Paper No. 20220803 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gaddam et al. (US 2021/0027283) in view of Goel et al. (US 2019/0354397).

Claims 1, 5, 9
5Gaddam discloses:
obtaining a verification policy (authentication policies, see [0022, 0029]) with respect to a blockchain (blockchain, see [0021, 0026]), the verification policy including a plurality of logic codes (each member can specify certain requirements to authenticate, see [0023]), each of the plurality of logic codes being a logic code expressing a respective part of the verification policy (e.g. at least two other members and administrator must authorize and sign the transaction, see [0067]) and configured to receive a respective input value (e.g. encrypted credentials, device and application metadata, see [0065]) and output a respective output value (e.g. signatures, see [0067-0068]), at least any one of the plurality of logic codes being configured to receive, as the respective input value, an output value outputted from another of the plurality of logic codes (signatures provided to members to verify proof, see [0067]);
 10 obtaining, for each of the plurality of logic codes included in the obtained verification policy, an input value (e.g. encrypted credentials, device and application metadata, see [0065]) and an output value (e.g. signatures, see [0067-0068]) from verification record data of a transaction data stored in the blockchain;
transmitting a first verification request (submit authentication capsule, see [0066]) to a first node (any number of members 208, see [0067]) included in the blockchain network, the first verification request including a first logic code being any of 15the plurality of logic codes and the obtained input and output values with respect to the first logic code, the first verification request being a request configured to cause the first node to verify the first logic code in accordance with the obtained input and output values with respect to the first logic code, the first logic code being from among the plurality of logic codes a logic code expressing a first part of the verification policy (must authorize and sign the transaction, see [0067]); and 
transmitting a second verification request (proof of enforcement, see [0068]) to a second node (other members 208, see [0068]) included in 20the blockchain network, the second verification request including a second logic code (other members 208, see [0068]) being any of the plurality of logic codes other than the first logic code and the obtained input and output values with respect to the second logic code, the second verification request being a request configured to cause the second node to verify the second logic code in accordance with the obtained input and output values with respect to the second 25logic code, the second node being any of the plurality of nodes other than the first node, the second logic code being from among the plurality of logic codes a logic code expressing a second part of the verification policy (verifying correct number of signatures, see [0068]), the second part of the verification policy being a different part from the first part of the verification policy.
Gaddam does not explicitly disclose:
verification record data of a transaction data stored in the blockchain.
Goel teaches:
verification record data of a transaction data stored in the blockchain (blockchain, see [0047-0048]).
Gaddam discloses obtaining a verification policy, obtaining an input value and output value, transmitting a first verification request, and transmitting a second verification request. Gaddam does not explicitly disclose verification record data, but Goel does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the federated custodian of Gaddam with the verification record data of Goel because 1) a need exists for preventing privacy breaches and colluding between key custodians (see Gaddam [0003]); and 2) a need exists for a practical approach in a permissioned blockchain network where a transaction is not indefinitely postponed for higher reward transactions (see Goel [0004]). Having verification record data stored in a blockchain can assist with security.

Claims 2, 6, 10
Furthermore, Gaddam discloses:
the transmitting of the first verification request is configured to encrypt (encrypted information, see [0076]) the obtained input and output values with respect to the first logic code, the first verification request including the first logic code and the encrypted input and output values with respect to the first logic code.  

Claims 3, 7, 11
Furthermore, Gaddam discloses:
the transmitting of the second verification request is configured to encrypt (encrypted information, see [0076]) the obtained input and output values with respect to the second logic code, the second verification request including the second logic code and the encrypted 10input and output values with respect to the second logic code.  

Claims 4, 8, 12
Furthermore, Gaddam discloses:
in response to the transmitting of the first verification request, receiving 15a first verification result (signatures of members, see [0067-0068]) with respect to the first logic code from the first node in the blockchain network; and 
in response to the transmitting of the second verification request, receiving a second verification result (total signatures, see [0068]) with respect to the second logic code from the second node in the blockchain network.

Response to Arguments
Applicant argues that the prior art does not teach the amendments. 
Please see new mapping.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Jayachandran (US 2020/0382280) discloses committing data to blockchain based on approximate hash verification.
Applicant is reminded that functional recitation(s) using the word and/or phrases “for”, “adapted to”, or other functional language (e.g. see claims 1, 5, 9 which recite “configured to cause”) have been considered but are given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered.  However, a recitation of the intended use of the claimed product must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) ("The manner or method in which such a machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See also MPEP §§ 2106 II (C.), 2114 and 2115.  Unless expressly noted otherwise by Examiner, the claim interpretation principles in the paragraph apply to all examined claims currently pending.
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.